DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission, the Response Under 37 CFR 1.116 (“Response”) filed on 18 August 2022 has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-3, 6-10, 13-17, 20, 22, and 24-28 of the Response. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 6-10, 13-17, 20, 22, and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-3, 6, 7, 22, and 24-26 constitutes a process under 35 USC 101, the “computer program product” of claims 8-10, 13, and 14 constitutes a manufacture under the statute, and the “computer system” of claims 15-17, 20, 27, and 28 constitutes a machine under the statute. Accordingly, claims 1-3, 6-10, 13-17, 20, 22, and 24-28 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A method for project resource risk management, the method comprising: collecting … worker data associated with workers, wherein the worker data comprises interactions of the workers.”
“… identifying … previously completed tasks associated with the workers from the worker data, wherein the identifying comprises … analyzing one or more emails … and one or more instant messages.” 
“… determining … a task completion rate for each one of the workers, wherein the task completion rate relates to the previously completed tasks and how many of the previously completed tasks were completed on time.”
“… receiving, by the computing device, a new task to be assigned to the workers.”
“… determining … bandwidth required to complete the new task, wherein the determining the bandwidth comprises analyzing the new task.”
“… determining … a worker completion probability for each of the workers, wherein the worker completion probability is a probability that a respective worker will complete the new task and the worker completion probability is determined using a Markov model with transition matrices, the respective task completion rate being input into the Markov model in order to generate the worker completion probability.”
“… generating … a visual model illustrating the worker completion probabilities for the workers, wherein the visual model comprises visual differences to show different worker completion probabilities.”
“… providing a recommendation … of a best worker to complete the new task, wherein the providing the recommendation comprises … analyzing the worker completion probabilities, wherein the best worker belongs to the workers.”
“… identifying … a reminder requirement for the best worker, wherein the reminder requirement is a factor that the best worker requires a manager to remind the best worker of the assigned task.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., the claimed “Markov model” limitations), and thus, limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as: fundamental economic principles or practices, including mitigating risk (see, e.g., the claimed “project resource risk management,” “determining … a worker completion probability,” and “providing a recommendation … of a best worker” limitations); and managing personal behavior or relationships or interactions between people, including following rules or instructions (see, e.g., virtually all of the above-listed limitations, which read like instructions or a workflow for managers or the like to manage workers), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “collecting” and “identifying” limitations), evaluation (see, e.g., the claimed “determining” limitations), and judgment or opinion (see, e.g., the claimed “providing a recommendation” limitation), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
The claimed “collecting” is performed “by a computing device.”
The claimed “interactions” are “with one or more computer applications comprising an email program and an instant messaging program.”
The claimed “identifying” is “by the computing device.”
The claimed “analyzing” is performed “by the computing device.”
The claimed “emails” are “from the email program.”
The claimed “instant messages” are “from the instant messaging program.”
The claimed “analyzing” is performed “using natural language processing.”
The claimed “determining” is “by the computing device.”
The claimed “receiving” is “by the computing device.”
The claimed “determining” is “by the computing device.”
The claimed “analyzing” is performed “using further natural language processing.”
The claimed “determining” is “by the computing device.”
The claimed “generating” is “by the computing device.”
The claimed “providing” is “by the computing device.”
The claimed “analyzing” is performed “by the computing device.”
“… wherein the providing the recommendation comprises transmitting a recommendation message from the computing device to a project manager computing device for presentation of the recommendation message via the project manager computing device.”
The claimed “identifying” is “by the computing device and via additional natural language processing performed on the worker data.”
“… transmitting a reminder message from the computing device to the project manager computing device for presentation of the reminder message via the project manager computing device, the reminder message comprising the reminder requirement associated with the best worker.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, selecting a particular generic function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); transformation of an intangible concept such as a contractual obligation or mental judgment, which is not likely to provide significantly more (see MPEP 2106.05(c)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, and electronically scanning or extracting data from a physical document, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); mere data gathering in the form of obtaining information about transactions using the Internet and consulting and updating an activity log, and selecting a particular data source or type of data to be manipulated in the form of selecting information, based on types of information and availability of information, for collection, analysis, and display, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and identifying the participants in a process for hedging risk, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in markets, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, language specifying that process steps were used within a telephone network or the Internet, because limiting the use of the process to these technological environments did not provide meaningful limits on the claim, and limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a technological environment, because limiting application of the abstract idea to such monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2, 3, 6, 7, 22, and 24-26 depend from independent claim 1. The rationales for ineligibility from the rejection of independent claim 1, also apply to claims 2, 3, 6, 7, 22, and 24-26. For example, claim 2 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings, in describing additional steps of the workflow (e.g., the claimed “determining … one or more factors”), and also additional elements with similar deficiencies as the additional elements of claim 1 (e.g., the claimed “by the computing device” and “transmitting, by the computing device to the project manager computing device” limitations); claim 3 recites abstract idea elements, falling under the certain methods of organizing human activity and mental processes groupings, in further describing types of data being used (e.g., the claimed “bandwidth comprises” limitations); claim 6 recites additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “transmitting, by the computing device,” “machine learning system,” and “updated machine learning system” limitations); claim 7 recites abstract idea elements falling under the mathematical concepts, certain methods of organizing human activity, and mental processes groupings of abstract ideas, in describing types of models used in the workflow (e.g., the claimed “determined … using” limitations); claim 22 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings , in describing additional steps of the workflow (e.g., the claimed “identifying … a co-worker knowledge of assignment benefit score” limitations), and additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “via additional natural language processing” and “transmitting … from the computing device to the project manager computing device” limitations); claim 24 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings, in describing additional steps of the workflow (e.g., the claimed “providing” and “analyzing” limitations), and additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “computing device” limitations); claim 26 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings, in describing additional steps of the workflow (e.g., the claimed “gathered via performing … processing” limitations), and additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “natural language processing” limitations); claim 26 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings, in describing additional steps of the workflow (e.g., the claimed “weighting” limitations), and additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “computing device” limitations); and claim 27 recites abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings, in describing additional steps of the workflow (e.g., the claimed “analyze and predict” limitations), and additional elements with deficiencies similar to those of the additional elements of claim 1 (e.g., the claimed “transmitting … to a machine learning system” and “updated machine learning system” limitations). Thus, claims 2, 3, 6, 7, 22, and 24-26 are ineligible for at least the same reasons as claim 1.
	Regarding claims 8-10, 13, and 14, while the claims are of different scope relative to claims 1-3, 6, and 7, the claims recite limitations similar to the limitations of claims 1-3, 6, and 7. For those similar limitations, the ineligibility rationales applied in the rejection of claims 1-3, 6, and 7, also apply to claims 8-10, 13, and 14. For limitations recited by claims 8-10, 13, and 14, that are not also recited by claims 1-3, 6, and 7, such limitations (e.g., the claimed “computer program product,” “computer-readable storage medium,” “program instructions,” and “processor”) are additional elements not warranting eligibility for the same reasons as the additional elements of claims 1-3, 6, and 7. Accordingly, claims 8-10, 13, and 14 also are ineligible for patenting under 35 USC 101.
	Regarding claims 15-17, 20, 27, and 28, while the claims are of different scope relative to claims 1-3, 6, 7, and 22, the claims recite limitations similar to the limitations of claims 1-3, 6, 7, and 22. For those similar limitations, the ineligibility rationales applied in the rejection of claims 1-3, 6, 7, and 22 also apply to claims 15-17, 20, 27, and 28. For limitations recited by claims 815-17, 20, 27, and 28, that are not also recited by claims 1-3, 6, 7, and 22, such limitations (e.g., the claimed “computer system,” “processors,” “computer-readable storage media,” and “program instructions”) are additional elements not warranting eligibility for the same reasons as the additional elements of claims 1-3, 6, 7, and 22. Accordingly, claims 15-17, 20, 27, and 28 also are ineligible for patenting under 35 USC 101.

Response to Arguments
	In view of the amended claims, and the applicant’s remarks on p. 16 of the Response, the previous rejection of claims 1-3, 6-10, 13-17, 20, 22, and 24-28 has been reconsidered and withdrawn.
	In view of the amendments to the claims made by the Response, and the applicant’s remarks on p. 17-22 of the Response, the previous rejections of claims 1-3, 6-10, 13-17, 20, 22, 24-28, under 35 USC 103, in view of combinations of the cited Nath 2015, Nath 2014, Shook, Dubey, Kosloski, Almog, and Bencke references, have been reconsidered and withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 10,733,556 B2 to Bencke et al. discloses a tasking system to assign individuals to tasks. (See Abstract.)
U.S. Pat. No. 11,010,697 B1 to Liu et al. discloses scheduling a resources to perform discrete tasks. (See Abstract.)
U.S. Pat. No. 11,074,535 B2 to Volkov et al. discloses workforce management, and more particularly assessment of worker fitness. (See col. 1, ll. 13-15.)
U.S. Pat. App. Pub. No. 2009/0204470 A1 to Weyl et al. discloses an online work management system that provides a marketplace for multiple job owner and workers. (See Abstract.)
U.S. Pat. App. Pub. No. 2015/0254596 A1 to Nayar et al. discloses techniques for distributing tasks to skilled workers participating in a managed crowd-sourcing workforce. (See Abstract.)
U.S. Pat. App. Pub. No. 2015/0302340 A1 to Dasgupta et al. discloses recommending crowdsourcing tasks. (See Abstract.)
Lakshmanan, Geetika T., et al. "A markov prediction model for data-driven semi-structured business processes." Knowledge and Information Systems 42.1 (2015): 97-126.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624